Citation Nr: 1127127	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder manifested by depression.

2.  Entitlement to service connection for a lung disability, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the appellant, and their daughter


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1948 to July 1952.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2009, the Board denied a claim of service connection for alcoholic dementia.  At that time, the Board also remanded to the agency of original jurisdiction (AOJ) for additional development the claims of service connection for an acquired psychiatric disorder manifested by depression, a lung disability, to include as a result of asbestos exposure, and hearing loss.  In May 2010, while the case was in remand status, and prior to the AOJ's re-adjudication of the claims and recertification of the appeal to the Board, the Veteran passed away.

In July 2010, the appellant requested that she be substituted for the Veteran as his surviving spouse.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the Veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The RO has allowed for the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

In January 2011, the RO granted service connection for bilateral hearing loss.  Because this benefit was granted, the claim of service connection for hearing loss is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's depression was as likely as not attributable to his active military service

2.  The Veteran likely had an asbestos-related lung disability that was as likely as not attributable to his active military service.

3.  The Veteran had chronic obstructive pulmonary disease (COPD) as a result of tobacco use.


CONCLUSIONS OF LAW

1.  The Veteran had depression that was the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran had an asbestos-related lung disability that was the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The Veteran did not have COPD that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a January 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection.  While the notice did not refer to criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these questions is now before the Board.

The Board also finds that the January 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.

Because the appellant has been substituted for the Veteran, issuance of another VCAA notice letter is not required.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  Even so, the appellant had a substantial role in the Veteran's prosecution of his claims.  The Veteran was found to be incompetent for VA purposes.  The appellant provided written arguments and hearing testimony on behalf of the Veteran and otherwise has actual knowledge of the information and evidence necessary to substantiate the claims.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts have been obtained and associated with the claims file, as have records from multiple private treatment providers identified by the Veteran.  More recent VA treatment records were obtained pursuant to the Board's December 2009 remand.  The Board notes that the Veteran's service treatment records were not obtained.  In December 2006, the RO was informed by the National Personnel Records Center that the Veteran's records were not available and they were likely destroyed in a fire.  Additionally, the Veteran stated that any service records that he previously had in his possession were destroyed in a flood or fire at his home.  Further efforts to obtain the service treatment records would be futile.  Moreover, the Board requested in the December 2009 remand that the AOJ request the Veteran's records from the Social Security Administration (SSA).  In February 2010, SSA responded that the Veteran's records had been destroyed and that further efforts to obtain them would be futile.  Thus, VA has properly assisted the Veteran in obtaining any relevant records.

In addition, in April 2010, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims regarding the origin of the Veteran's psychiatric and lung disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Therefore, the duty to assist has been met.


II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The appellant contends that the Veteran had a psychiatric disorder manifested by depression and a lung disability, such as asbestosis or COPD, that were attributable to his active military service.  

A. Acquired Psychiatric Disorder Manifested by Depression

The appellant and the Veteran's family assert that the Veteran experienced depression and that it had its onset during military service.  They state that, although the Veteran initially had a three-year enlistment, it was extended and the Veteran became depressed.  These circumstances of service are supported by the information on the Veteran's DD-214.  As previously noted, the Veteran's service treatment records are not available for review.  In any case, the Veteran testified that he did not seek or receive psychiatric treatment during service.  The Veteran's wife testified that she recalls that the Veteran first received treatment for depression in 1954 and has had intermittent problems ever since he first became depressed during his period of service.

The Board notes that the Veteran was also diagnosed with alcoholic dementia.  The Board denied service connection for that disorder in December 2009 as the disorder was found to be the result of alcohol abuse.  However, the evidence suggests that the Veteran's depression may have had an earlier onset and a different etiology than that disorder.  Therefore, a VA examination was requested in the December 2009 remand.

In April 2010, the Veteran underwent VA psychiatric examination.  The examiner reviewed the claims file and interviewed the Veteran to the extent possible as he was profoundly demented and could not respond adequately to questions.  Most of the information was provided by the appellant.  The examiner noted that the Veteran had never been hospitalized for psychiatric reasons, but that he was taking Prozac for several years.  The examiner noted that the Veteran served in the military with a three-year enlistment that was extended for one year.  The examiner noted that this was the source of much of the Veteran's depression.  The examiner provided Axis I diagnoses of depression NOS (not otherwise specified), dementia believed to be secondary to chronic alcoholism, and severe alcohol abuse and dependence, in complete remission.  The examiner summarized that that the Veteran enlisted for three years but his tour was extended an additional year, and it was reported by the Veteran's family that this depressed him while he was in the service and was related directly to his episodic periods of depression throughout his life.

The April 2010 VA examination confirmed that the Veteran had the claimed disability in depression.  The examiner did not provide an express opinion on the origin of the Veteran's depression.  He did not appear to link the depression with the Veteran's alcoholic dementia.  Even though the examiner did not provide an express opinion, he twice noted the lay statements concerning the onset of depression during the Veteran's military service.  The Veteran and his family have set forth consistent statements with respect to the onset of depression beginning after his enlistment period was extended.  The examiner did not appear to challenge this account of events and appeared to endorse the history of the Veteran's depression.  The recollection of the onset of the Veteran's depression during military service and the continuity of symptomatology from that time are seemingly credible statements.

Additionally, evidence that may have supported or weakened the case is unavailable for review as the Veteran's service treatment records have likely been destroyed.  In cases such as these, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  When reasonable doubt arises as to service origin, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In consideration of the evidence of record, and with reasonable doubt resolved in favor of the appellant, the Board finds that the Veteran's depression was as likely as not attributable to his active military service.  In light of that finding, the Board concludes that service connection is warranted for depression.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.   (The Board notes that this is an award of service connection separate from the Veteran's alcoholic dementia).

B. Lung Disability

The appellant and the Veteran's family assert that the Veteran had a lung disability primarily as the result of tobacco use that began during military service.  They also contend that he may have developed a lung disability as the result of asbestos exposure or radiation exposure during service.  Because of the two distinct disabilities and theories of entitlement, the Board will address asbestos exposure and COPD separately.

Asbestos Exposure

The Veteran stated that he was possibly exposed to asbestos during service when he was performing his duties in and around equipment containing asbestos.  He stated that he placed asbestos on pipes within boats when he was in Okinawa and that, on one occasion, there was a big cloud of smoke from the asbestos.  It is well known that certain materials such as pipes, and certain occupations such as installing asbestos pipe products involve potential exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(a, f) (2010).  Additionally, the Veteran served shortly after World War II, which is considered to be a time period with a high rate of exposure to asbestos and a high prevalence of disease.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(g).  Here, the Veteran provided seemingly credible statements as to his duties and his military occupational specialty is listed as automobile mechanic, which lends some support to his statements.

In addition to a diagnosis of COPD, post-service medical records suggest that the Veteran had an asbestos-related lung disability.  A CT of the chest that was conducted at Quincy Medical Center in February 2006 revealed pleural plaques that were considered to be suggestive of prior asbestos exposure.  Adenoca or mesothelioma could not be excluded.  In March 2007, Dr. E.R.C. noted that the Veteran had a history of COPD secondary to long-term smoking history and asbestos exposure.  Although these findings were made over 50 years after the Veteran's separation from military service, the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(d).

Given that there was evidence that the Veteran had a lung disability related to asbestos exposure, and that he was possibly exposed to asbestos during military service, a VA examination was requested in the December 2009 remand.

In April 2010, the Veteran underwent VA respiratory examination.  The examination was not completed as intended as the Veteran was unable to follow directions in order to perform pulmonary function testing (PFT).  Additionally, a chest x-ray revealed that the Veteran had a complete left pneumothorax (collapsed lung).  As a result he was referred to the emergency room.  The examiner was able to review the claims file and obtain a history from the appellant.  In addition to a diagnosis of COPD, the examiner noted that the Veteran had a history of covering pipes with asbestos during military service in Japan.  Significantly, the examiner noted that the a review of the medical records indicated that there was evidence that the Veteran had calcified pleural plaques likely resulting from asbestos exposure as per a chest CT scan report dated in February 2006.  The examiner's assessment was severe dementia limiting the examination and assessment of respiratory function.  The examiner noted that chest x-ray revealed a large pneumothorax and that the Veteran was referred to the emergency room.

Although the April 2010 VA examination was not completed in its entirety, the examiner appeared to confirm that the Veteran had clinical findings suggestive of exposure to asbestos.  The examiner cited to the February 2006 CT scan and did not discount the evidence in any manner.  Given the information in the February 2006 CT scan report, Dr. E.R.C.'s December 2007 statement that the Veteran had a history of asbestos exposure, and the April 2010 VA examiner's statements suggesting an endorsement of a history of asbestos exposure, the Board finds that the evidence had a lung disability as a result of asbestos exposure.  

Evidence that may have supported or weakened the case is unavailable for review as the Veteran's service treatment records have likely been destroyed.  In cases such as these, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367.  When reasonable doubt arises as to service origin, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is no evidence showing that the Veteran was exposed to asbestos after his military service.  Additionally, the information in the VA Adjudication Procedure Manual and the circumstances of the Veteran's military service tend to show that he was exposed to asbestos during service.  In consideration of the evidence of record, and with reasonable doubt resolved in favor of the appellant, the Board finds that the Veteran likely had asbestos-related lung disability that was as likely as not attributable to his active military service.  In light of that finding, the Board concludes that service connection is warranted for an asbestos-related lung disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  (The Board notes that this is an award of service connection separate from the Veteran's COPD).

COPD

The post-service medical evidence reflects that the Veteran was diagnosed with COPD in 2003, over 50 years after separation from military service.  The evidence suggests that the COPD was likely the result of the Veteran's long history of smoking cigarettes.  The Veteran stated that he did not smoke before entering active duty and that the tobacco companies must take responsibility for his COPD.  He stated that it was common knowledge that cigarette cartons were often distributed for free to servicemen or sold at deeply discounted prices.  The Veteran asserted that these actions encouraged young servicemen to smoke excessively.  

Generally, for claims received after June 9, 1998, disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  Because the Veteran's claim was received after June 9, 1998, COPD resulting from in-service tobacco use is not a theory of entitlement by which his claim may be granted.

In addition, the Veteran and his family alleged that he was in or around Nagasaki and Hiroshima while he was stationed in Japan.  The Veteran wondered if the atomic bombs may have contributed to his COPD.  In this case, there is no indication that the Veteran was actually exposed to radiation during military service.  The Veteran's DD-214 documents service in Japan.  However, provisions that apply to radiation-exposed veterans and claims based on exposure to ionizing radiation require service in those areas no later than July 1, 1946.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2010).  The Veteran entered service on November 9, 1948.  Therefore, a lung disability resulting from possible radiation exposure from the atomic bomb detonations at Nagasaki or Hiroshima is also not a theory of entitlement by which his claim may be granted.

Because the evidence shows that the Veteran's COPD was diagnosed many years after service and that it was likely the result of tobacco use, the Board concludes that service connection for COPD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this aspect of the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for depression is granted.

Service connection for an asbestos-related lung disability is granted.

Service connection for COPD is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


